The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed on 07/19/22 has been fully considered and made of record in the instant application. By this amendment, claims 1-13 are withdrawn and claims 14-20 are pending in the application. However, claims 1-13 may be rejoined following allowance of the elected claims.

The terminal disclaimer filed on 07/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US Patent Number 11,189,543 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The assignment document filed on 07/19/22 is acceptable as the documentary evidence required by 37 CFR 3.73.  If the assignment document is not already recorded with the Patent and Trademark Office, it is suggested that the assignment document be submitted for recording among the Office assignment records.  See 37 CFR 3.11 and MPEP § 302.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant's amendments to the claims and arguments were persuasive. The invention is allowable after it was rejected as Obvious Double Patenting in the first office action.  However, the applicant filed terminal disclaimer in a timely manner in compliance with 37 CFR 1.321(c).  It may be used to overcome an actual patent is shown to be commonly owned with this application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THERESA T DOAN/Primary Examiner, Art Unit 2814